DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/23/2019. It is noted, however, that applicant has not filed a certified copy of the CN201921583623.0 application as required by 37 CFR 1.55.

Drawings
Figures 2-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the functional unit” and “the pixel unit” a plurality of times in ll. 7-10. However, the instant claim also clearly indicates that there are a plurality of functional units and a plurality of pixel units. It is unclear which one of the plurality of functional units and which one of the plurality of pixel units are referred to by “the functional unit” and “the pixel unit” respectively. 
Claims 2-20 are rejected because they depend on claim 1. Some of claims 2-20 further recites indefinite “the functional unit” and “the pixel unit”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu-Ke et al. (US 2020/0057324).
Regarding claim 1, Chu-Ke teaches a display panel (abstract) comprising a first sub-panel (Figs. 1-2: second display panel 20) and a second sub-panel (Figs. 1-2: first display panel 10) arranged opposite to each other, 
wherein the first sub-panel comprises a plurality of pixel units (Figs. 1-2: second sub-pixels 224), and the second sub-panel comprises a plurality of functional units (Figs. 1-2: first sub-pixels 124), each of the functional units corresponds to respective at least one of the pixel units (Figs. 1-2), and an optical lens layer (Figs. 1-2: first lenses 30) is arranged between the first sub-panel and the second sub-panel, and configured to form a real image of the functional unit or the pixel unit between the functional unit and the pixel unit (Fig. 2: light c corresponding to each first sub-pixel 124 forms a real image at the positon of a respective sub-pixel 224; [0028]: last three sentences), wherein a size of the real image of the functional unit is equal to a size of the functional unit (Fig. 2: at the plane of second sub-pixels 224, size of light c is equal to size of first sub-pixel 124), and a size of the real image of the pixel unit is equal to a size of the pixel unit (Figs. 1-2; [0029]: “the first sub-pixel width W11 is substantially the same as the second sub-pixel width W21”).

Regarding claim 2, Chu-Ke teaches the display panel according to claim 1. Chu-Ke further teaches the display panel according to claim 1, wherein the optical lens layer comprises a plurality of convex lenses arranged in an array (Figs. 1-2), and optical axes of the convex lenses are arranged perpendicular to a light-emitting surface of the second sub-panel (Figs. 1-2).

Regarding claim 3, Chu-Ke teaches the display panel according to claim 1. Chu-Ke further teaches the display panel according to claim 2, wherein each of the convex lenses is a plano-convex lens or lenticular lens (Figs. 1-2).

Regarding claim 4, Chu-Ke teaches the display panel according to claim 1. Chu-Ke further teaches the display panel according to claim 2, wherein each of the convex lenses corresponds to respective at least one of the functional units (Figs. 1-2: each first lens 30 corresponding to one or two functional units).

Regarding claim 8, Chu-Ke teaches the display panel according to claim 1. Chu-Ke further teaches the display panel according to claim 1, wherein the second sub-panel is a light- controlled panel (Figs. 1-2: first display panel 10 is light-controlled with backlit module 130), and the functional unit is a light-controlled unit (Figs. 1-2: each first sub-pixel  is a display pixel, inherently a light-controlled unit).

Regarding claim 9, Chu-Ke teaches the display panel according to claim 8. Chu-Ke further teaches the display panel according to claim 8, wherein the light-controlled unit comprises a part of a substrate of the light-controlled panel (Figs. 1-2: second substrate 120) and a black matrix (Figs. 1-2: light shielding layers 112) arranged on the part of the substrate of the light-controlled panel.

Regarding claim 10, Chu-Ke teaches the display panel according to claim 8. Chu-Ke further teaches the display panel according to claim 8, wherein the optical lens layer is configured to form a real image of the light-controlled unit between the light-controlled unit and the pixel unit (Fig. 2), a size of the real image of the light-controlled unit is equal to a size of the light-controlled unit (Fig. 2), and a distance between the real image of the light- controlled unit and the respective pixel unit is less than a distance between the real image of the light-controlled unit and the light-controlled unit (Fig. 2).

Regarding claim 16, Chu-Ke teaches a display device comprising the display panel according to claim 1 (Figs. 1-2).  

Regarding claim 17, Chu-Ke teaches the display device according to claim 16. Chu-Ke further teaches the display device according to claim 16, wherein the optical lens layer comprises a plurality of convex lenses arranged in an array (Figs. 1-2: lenses 30 arranged in an array), and optical axes of the convex lenses are arranged perpendicular to a light-emitting surface of the second sub- panel (Figs. 1-2).  

Regarding claim 18, Chu-Ke teaches the display device according to claim 17. Chu-Ke further teaches the display device according to claim 17, wherein each of the convex lenses is a plano-convex lens or lenticular lens (Figs. 1-2).  

Regarding claim 19, Chu-Ke teaches the display device according to claim 17. Chu-Ke further teaches the display device according to claim 17, wherein each of the convex lenses corresponds to respective at least one of the functional units (Figs. 1-2: each first lens 30 corresponding to one or two functional units).

Allowable Subject Matter
Claims 5-7, 11-15 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0241728, made of record by Kaisha, discloses in Figs. 1, 2 and 4 a lens sheet 2 arranged between a touch panel 1 and display panel 3, but fails to disclose the lens sheet configured to form a real image of the touch panel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693